








FOLLOWING RECORDATION, RETURN TO:

Lynda Zimmerman, Esq.
Winstead Sechrest & Minick P.C.
1201 Elm Street, Suite 5400
Dallas, Texas 75270

 

Fourth Modification Agreement




THIS FOURTH MODIFICATION AGREEMENT is executed effective as of, although not
necessarily on, the 31 day of January, 2003, by STRATUS 7000 WEST JOINT VENTURE,
a Texas joint venture, and COMERICA BANK - TEXAS, a state banking association,
as follows:

The following terms shall have the defined meaning ascribed to such terms, as
set forth below:

"AGREEMENT" means this Fourth Modification Agreement.

"ASSIGNMENT" means collectively (i) that certain Assignment of Rents and Leases
dated April 9, 1999, executed by Borrower, as Assignor, for the benefit of Bank,
as Assignee, and recorded on April 16, 1999 under Document No. 1999009454 of the
Official Public Records of Travis County, Texas; and (ii) that certain
Assignment of Rents and Leases dated February 24, 2000, executed by Borrower, as
Assignor, for the benefit of Bank, as Assignee, and recorded on March 31, 2000
under Document No. 2000048400 of the Official Public Records of Travis County,
Texas.

"BANK" means COMERICA BANK - TEXAS, a state banking association, as well as any
subsequent holder or holders of the Note (as defined below).

"BORROWER" means (and, if more than one, shall refer jointly and severally to)
the person(s) named below together with each such person's successors and
assigns: STRATUS 7000 WEST JOINT VENTURE, a Texas joint venture.

"CROSS-DEFAULT AGREEMENT":  The Modified Cross-Default and
Cross-Collateralization Agreement dated effective as of February 27, 2002, as
recorded in the Official Public Records of Travis, Hays, Bexar, Denton and
Harris Counties, by and among Borrower, Bank, 7500 RIALTO BOULEVARD, L.P., a
Texas limited partnership (now known as LANTANA OFFICE PROPERTIES I, L.P.)
("Lantana"), Guarantor, and Related Parties (as defined below) whereby the
Mortgaged Property, the 7500 Rialto Property (as defined below) and the
collateral of Guarantor as more fully described therein which secures that
certain $30,000,000.00 loan from Bank to Guarantor as originally evidenced by a
$20,000,000.00 Promissory Note and a $10,000,000.00 Revolving Credit Note,
respectively, each dated December 16, 1999, and thereafter modified by
Modification Agreement dated December 27, 2000, and again modified by Second
Modification Agreement dated December 18, 2001, by and between Stratus
Properties Operating Co., L.P., Circle C Land Corp., and Austin 290 Properties,
Inc. (collectively, the "Related Parties"), Bank and Guarantor are
cross-collateralized and the $30,000,000.00 loan and the loans to Borrower, and
the loan to Lantana are cross-defaulted.

"DEED OF TRUST" means collectively (i) that certain Amended and Restated Deed of
Trust (as the same may have been heretofore amended) dated April 9, 1999,
executed by Borrower for the benefit of Bank, recorded on April 16, 1999 in the
Official Public Records of Travis County, Texas, under Document No. 1999009453;
and (ii) that certain Second Amended and Restated Deed of Trust dated
February 24, 2000, executed by Borrower for the benefit of Bank, recorded on
March 31, 2000 in the Official Public Records of Travis County, Texas, under
Document No. 2000048399; and all renewals, extensions, amendments and other
modifications thereto, which Deed of Trust lien constitutes a lien against the
Mortgaged Property described on Exhibit A, which is attached hereto, and all
other properties therein defined.  Said Deed of Trust having been modified by
(i) that certain Modification Agreement dated as of August 16, 1999 and recorded
under Document No. 1999093007 of the Official Public Records of Travis County,
Texas; (ii) that certain Second Modification Agreement dated February 24, 2000
and recorded under Document No. 2000048402 of the Official Public Records of
Travis County, Texas; and (iii) that certain Third Modification Agreement dated
as of August 23, 2001 and recorded under Document No. 2001163565 of the Official
Public Records of Travis County, Texas, and as may hereafter be amended from
time to time.

"GUARANTOR" means collectively, STRATUS PROPERTIES, INC., a Delaware
corporation, and LANTANA.

"GUARANTY" means collectively (i) that certain Guaranty dated April 9, 1999
executed by Stratus Properties, Inc.; (ii) that certain Guaranty dated
February 24, 2000, executed by Stratus Properties, Inc.; and (iii) that certain
Guaranty dated of even date herewith executed by Lantana, each with respect to
the Guaranteed Obligations as described therein.

"LOAN" means, collectively, the loan from Bank to Borrower as evidenced by the
Note and other Loan Documents as modified hereby.

"LOAN AGREEMENT" means collectively (i) that certain Construction Loan Agreement
dated April 9, 1999; and (ii) that certain Construction Loan Agreement dated
February 24, 2000, each by and between Borrower and Bank.

"LOAN DOCUMENTS" means the Loan Agreement, Note, the Deed of Trust and all other
instruments, documents or other writings now or hereafter evidencing, governing,
securing, guaranteeing or otherwise relating to or executed pursuant to or in
connection with any of the Indebtedness or any Loan Document (whether executed
and delivered prior to, concurrently with or subsequent to the Deed of Trust),
as such documents may have been or may hereafter be amended from time to time.

"LOAN EXTENSION":  Collectively, those two (2) twelve (12) month extensions of
the Maturity Date of the Loan provided the conditions of Section 10 as to the
first loan extension (the "First Loan Extension") and Section 11 as to the
second loan extension (the "Second Loan Extension") are satisfied.

"LOAN PARTY" means the Borrower and each other person who or which shall be
liable for the payment or performance of all or any portion of the Indebtedness
or who or which shall own any property that is subject to (or purported to be
subject to) a Lien which secures all or any portion of the Indebtedness.

"LOAN TO VALUE" means the outstanding principal amount due at any time on the
Loan plus any unfunded committed amount divided by the appraised value of the
Mortgaged Property.

"NOTE" means collectively (i) that certain Promissory Note (the terms of which
are incorporated herein by reference) dated April 9, 1999, executed by Borrower,
and payable to the order of Bank, in the maximum face amount of SIX MILLION SIX
HUNDRED THOUSAND AND NO/100 DOLLARS ($6,600,000.00) (the "$6,600,000.00 Note");
and (ii) that certain Promissory Note (the terms of which are incorporated
herein by reference) dated February 24, 2000, executed by Borrower, and payable
to the order of Bank, in the maximum face amount of SEVEN MILLION SEVEN HUNDRED
THOUSAND AND NO/100 DOLLARS ($7,700,000.00) (the "$7,700,000.00 Note"); and all
extensions, renewals, increases and other modifications thereof and all other
notes given in substitution therefor.  The $6,600,000.00 Note and the
$7,700,000.00 Note are sometimes hereinafter collectively referred to as the
"Note" or "each Note".

"PERMITTED EXCEPTIONS" means all matters shown on Schedule B of the Title Policy

"7500 RIALTO LOAN AGREEMENT, "7500 RIALTO NOTE", "7500 RIALTO DEED OF TRUST",
and "7500 RIALTO LOAN DOCUMENTS" means (a) that certain Construction Loan
Agreement dated June 11, 2001, by and between Lantana and Bank, (b) that certain
Promissory Note (the terms of which are incorporated herein by reference) dated
June 11, 2001, executed by Lantana, and payable to the order of Bank, in the
maximum face amount of EIGHTEEN MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($18,350,000.00), and all extension, renewals, increases, and other
modifications thereof and all other notes given in substitution therefor, (c)
that certain Amended and Restated Deed of Trust dated June 11, 2001, executed by
Lantana and recorded on June 15, 2001 under Document No. 2001096821 of the
Official Public Records of Travis County, Texas, and all renewals, extensions
and other modifications thereto, which 7500 Rialto Deed of Trust constitutes a
lien against the property secured therein described on Exhibit B which is
attached hereto (the "7500 Rialto Property"), and all other properties therein
defined (the "7500 Rialto Improvements").

"7000 WEST IMPROVEMENTS" means the two (2) office buildings commonly known as
the 7000 West Phase I and Phase II Buildings, together with all other amenities
located upon the Mortgaged Property and being more fully described on Exhibit A
attached hereto.

"7500 RIALTO IMPROVEMENTS" means the office building commonly known as the
7500 Rialto Building, together with the parking garage and all other amenities
located upon the 7500 Rialto Property and more fully described on Exhibit B
attached hereto.

"TENANT LEASE" means any written lease or leases or rental agreements which have
been approved by Bank and by which Borrower, as landlord, grants to a tenant a
leasehold interest in a portion of the leasable space within the Mortgaged
Property.

"TITLE COMPANY" means Heritage Title Company of Austin, Inc., as agent for
Commonwealth Land Title Insurance Company.

"TITLE POLICY" means that certain Mortgagee Policy of Title Insurance
No. 44-0394-101-563 dated March 31, 2000, in the amount of $14,300,000.00; as
modified by Mortgage Policy of Title Insurance P-9.b.(3) Endorsement, insuring
the dignity and priority of the lien created and evidenced by the Deed of Trust.

Terms used with initial capitalized letters and not specifically defined in this
Agreement shall have the meaning ascribed to them in either the Deed of Trust or
the Loan Agreement, as the case may be.

WHEREAS, Borrower has requested Bank to modify and amend and renew and extend
the Note, Deed of Trust and other Loan Documents as provided for herein; and
Bank has agreed to do so subject to the terms and provisions hereof.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.

Payment of Extension Fee.  Contemporaneously with the execution and delivery of
this Agreement, Borrower shall remit to Bank cash funds in the amount of FIFTEEN
THOUSAND TWO HUNDRED TWENTY-SEVEN AND 70/100 DOLLARS ($15,227.70), which sum
shall be in payment of an extension fee due to Bank as additional consideration
for the extension of the maturity date of the $6,600,000.00 Note as set forth
herein, and Borrower shall also remit to Bank cash funds in the amount of
FIFTEEN THOUSAND TWO HUNDRED SIXTY-SEVEN AND 25/100 DOLLARS ($15,267.25), which
sum shall be in payment of an extension fee due to Bank as additional
consideration for the extension of the maturity date of the $7,700,000.00 Note
as set forth herein.

2.

Current Note Balance.  As of the date hereof, Borrower and Bank agree and
acknowledge that the amount of SIX MILLION THREE HUNDRED SIXTY-TWO THOUSAND FOUR
HUNDRED FORTY-THREE AND NO/100 DOLLARS ($6,362,443.00) is due and owing on the
$6,600,000.00 Note and that the amount of SIX MILLION THREE HUNDRED FORTY-SEVEN
THOUSAND SEVENTY-EIGHT AND NO/100 DOLLARS ($6,347,078.00) is due and owing on
the $7,700,000.00 Note; provided, however, Bank simultaneously herewith
acknowledges receipt of a principal payment from Borrower in the amount of FIVE
HUNDRED TWENTY-SEVEN THOUSAND TWO HUNDRED NINETY-THREE AND NO/100 DOLLARS
($527,293.00) which will be applied equally to the $6,600,000.00 Note and the
$7,700,000.00 Note, thereby reducing the current outstanding principal balance
of the $6,600,000.00 Note to SIX MILLION EIGHT THOUSAND SEVEN HUNDRED NINETY-SIX
AND 50/100 DOLLARS ($6,098,796.50) and the balance of the $7,700,000.00 Note to
SIX MILLION EIGHTY-THREE THOUSAND FOUR HUNDRED THIRTY-ONE AND 50/100 DOLLARS
($6,083,431.50).  There are no unfunded sums remaining under the Loan.

3.

Extension of Maturity.  The maturity date of each Note is hereby extended until
January 31, 2004, when the unpaid principal balance of each Note, together with
all accrued but unpaid interest thereon, shall be due and payable (the "Maturity
Date"), unless the Maturity Date is accelerated pursuant to Bank's right to do
so under the Loan Documents.  The Borrower hereby renews, but does not
extinguish, the Note and the liens, security interests and assignments created
and evidenced by the Deed of Trust and other Loan Documents, and in this regard
all of the Loan Documents are hereby renewed and modified by extending the
maturity date thereof as set forth above.  Borrower covenants to observe, comply
with and perform each of the terms and provisions of the Loan Documents, as
modified hereby.

4.

Interest Rate.  Borrower hereby acknowledges and agrees that, commencing on
August 24, 2003, the Applicable Rate set forth in each Note shall never be less
than five percent (5.0%).

5.

Payment Provisions for the $6,600,000.00 Note.  The payment schedule currently
set forth in the $6,600,000.00 Note shall be deleted in its entirety, and the
following payment schedule shall be inserted in lieu thereof:

"This Note shall be due and payable as follows:

(a)

Commencing on February 5, 2003, and continuing thereafter on the fifth (5th) day
of each sucessive month until the Maturity Date or the extended Maturity Date
following the Loan Extension, or upon earlier maturity hereof, whether by
acceleration or otherwise, a monthly installment of principal each in the amount
of ELEVEN THOUSAND FORTY AND NO/100 DOLLARS ($11,040.00), plus all accrued but
unpaid interest, shall be due and payable; and

(b)

The entire remaining unpaid principal balance hereof and any and all accrued but
unpaid interest thereon shall be due and payable in full on the Maturity Date or
upon the earlier maturity hereof, whether by acceleration or otherwise.

The periodic installments of principal set forth above are calculated at an
assumed fixed interest rate of five percent (5%) per annum and an assumed
amortization term of twenty-five (25) years (the "Amortization Term").  The
principal portion of the payment is then calculated by dividing the sum of all
scheduled principal payments for the first three years of such Amortization Term
by 36.  The foregoing is referred to as the "Principal Payment Calculation"."

6.

Payment Provisions for the $7,700,000.00 Note.  The payment schedule currently
set forth in the $7,700,000.00 Note shall be deleted in its entirety, and the
following payment schedule shall be inserted in lieu thereof:

"This Note shall be due and payable as follows:

(a)

Commencing on February 5, 2003, and continuing thereafter on the fifth (5th) day
of each sucessive month until the Maturity Date or the extended Maturity Date
following the Loan Extension, or upon earlier maturity hereof, whether by
acceleration or otherwise, a monthly installment of principal each in the amount
of ELEVEN THOUSAND ELEVEN AND NO/100 DOLLARS ($11,011.00), plus all accrued but
unpaid interest, shall be due and payable; and

(b)

The entire remaining unpaid principal balance hereof and any and all accrued but
unpaid interest thereon shall be due and payable in full on the Maturity Date or
upon the earlier maturity hereof, whether by acceleration or otherwise.

The foregoing principal payment is based on the Principal Payment Calculation.

7.

Change in Trustee.  The Trustee identified in the Deed of Trust shall be deleted
and hereafter the Trustee shall be MELINDA CHAUSSE.

8.

Title Insurance.  Contemporaneously with the execution and delivery hereof, the
Borrower shall cause the Title Company to issue with respect to the Title
Policy, the standard Texas Form T-38 Endorsement pursuant to Rule P-9b(3) of the
Basic Manual of Rules, Rates and Forms for the Writing of Title Insurance in the
State of Texas and the standard Texas Form T-33 Endorsement pursuant to Rule
P-9b(6) of the Title Manual acceptable to Bank, confirming that the Title Policy
has not been reduced or terminated by virtue of the terms and provisions hereof
and that there are no exceptions to Bank's title other than the Permitted
Exceptions.

9.

Loan to Value Covenant.  From and after the date hereof, Borrower agrees to
maintain at all times during the remaining term of the Loan a Loan to Value
ratio of less than or equal to seventy-five percent (75%).

10.

Loan Extension.  Provided the following conditions precedent shall have been
satisfied, then Borrower shall be entitled to extend the maturity of each Note
beyond the January 31, 2004 Maturity Date set forth in Paragraph 3 above by an
additional twelve (12) months.  The conditions precedent to the extension of
each Note for the initial twelve (12) month period are as follows:

(a)

Written notice of such extension shall be given by Borrower no earlier than
ninety (90) days and no later than thirty (30) days prior to the expiration of
the modified Maturity Date of January 31, 2004 of the Note; and, at such time as
the extension becomes effective, Borrower shall pay to Bank, in cash, an
extension fee in the amount of one-quarter percent (.25%) of the then
outstanding principal balance of the Loan and any unfunded committed amounts of
the Loan for the extension;

(b)

At Bank's option Bank shall have received a current tenant estoppel certificate
(which certificate shall be reasonably satisfactory to Bank in form and
substance) from each tenant who has entered into a Tenant Lease for a portion of
the Mortgaged Property.

(c)

No Event of Default, or any event, circumstance or action of which the Borrower
is aware (by notice from Bank or otherwise) and with the passage of time or
failure to cure would give rise to an Event of Default, has occurred and is then
existing;

(d)

No event, claim, liability or circumstance shall have occurred which, in Bank's
determination, could be expected to have or have had a Material Adverse Effect
and no event, claim, liability or circumstance shall have occurred which, in
Bank's determination could be expected to have or have had a material adverse
change on the business condition (financial or otherwise) of Borrower,
Guarantor, the Mortgaged Property, any tenant in the Mortgaged Property, or any
of the properties covered by the Cross-Default Agreement.

(e)

Net Operating Income (as defined in Section 12 below) for the Collective
Properties (as defined in Section 12 below) for the third (3rd) or fourth (4th)
quarter, as applicable, of 2003 shall be a minimum of TWO HUNDRED SEVENTY-FIVE
THOUSAND AND NO/100 DOLLARS ($275,000.00); and

(f)

At Bank's option, Bank shall have received an updated appraisal of the Mortgaged
Property, at Borrower's expense, prepared by an appraiser acceptable to Bank and
reflecting a value at least equal to the appraisals approved by Bank for the
calendar year 2002.  In the event the Mortgaged Property has declined below the
2002 appraised value, Borrower shall have the option to decrease the
Indebtedness evidenced by the Note in order to qualify for the Loan Extension by
paying down the Loan whereby the required Loan to Value ratio of no greater than
seventy-five percent (75%) shall be maintained.

11.

Second Loan Extension.  Provided Borrower can satisfy each of the conditions set
forth in Section 10(a) through (g) above in connection with its request for the
First Loan Extension, Borrower shall be entitled to one additional twelve (12)
month extension of the Loan referred to herein as the "Second Loan Extension".

12.

 Net Operating Income.  The Debt Coverage requirements set forth in Section 5.21
of the Loan Agreement as set forth in the Third Modification Agreement are
deleted in their entirety and the following provision is inserted in lieu
thereof:

"5.21  Net Operating Income.  Borrower agrees and covenants with Bank that the
7000 West Improvements and the 7500 Rialto Improvements collectively (the
"Collective Properties") are required to generate a minimum Net Operating Income
(as defined below) in an amount for each of the four quarters (each such quarter
being referred to herein as a "Calendar Quarter") for the calendar year 2003, as
follows:  

First Quarter 2003

$250,000.00

Second Quarter 2003

$250,000.00

Third Quarter 2003

$275,000.00

Fourth Quarter 2003

$275,000.00




The term "Net Operating Income" shall mean, for each applicable Calendar
Quarter, the Gross Income less Operating Expenses, determined on a cash basis of
accounting except as otherwise provided herein.  As used herein, the following
terms shall have the respective meanings set forth below.

(a)

Gross Income.  The term "Gross Income" for each Calendar Quarter shall mean
rentals, revenues and other cash forms of consideration, received by, or paid to
or for the account of or for the benefit of, Borrower and Lantana resulting from
or attributable to the operation, leasing and occupancy of the Collective
Properties, determined on a cash basis (except as specified herein), including,
but not limited to, the following:

(1)

rents by any lessees or tenants of the Collective Properties actually in
occupancy;

(2)

rents and receipts received by or for the benefit of Borrower with respect to
the full or partial reimbursement of Operating Expenses from any lessee or
tenant of the Collective Properties;

(3)

installments of proceeds received by or for the benefit of Borrower in
connection with any rental loss or business interruption insurance with respect
to the Collective Properties calculated on an accrual basis;

(4)

any other fees or rents collected by, for or on behalf of Borrower with respect
to the leasing and operation of the Collective Properties;

(5)

any refunds of deposits for obtaining, using or maintaining utility services for
all or any portion of the Collective Properties;

(6)

interest, if any, earned by Borrower on security and other type deposits of and
advance rentals paid by, any lessees or tenants of the Collective Properties;
and

(7)

the amount of any security and other type deposits and advance rentals relating
to the Collective Properties which have been forfeited.

Notwithstanding anything included within the above definition of Gross Income,
there shall be excluded from Gross Income the following:  (i) any security or
other deposits of lessees and tenants, unless and until the same actually are
either applied to actual rentals owed or other charges or fees or forfeited;
(ii) the proceeds of any financing or refinancing with respect to all or any
part of the Collective Properties; (iii) the proceeds of any sale or other
capital transaction (excluding leases for occupancy purposes only) of all or any
portion of the Collective Properties; (iv) any insurance or condemnation
proceeds paid with respect to the Collective Properties, except for rental loss
or business interruption insurance; and (v) any insurance and condemnation
proceeds applied in reduction of the principal of each Note or the 7500 Rialto
Note in accordance with the terms of the Deed of Trust or the 7500 Rialto Deed
of Trust or the other Loan Documents or the 7500 Rialto Loan Documents;
provided, however, nothing set forth herein shall in any manner imply the Bank's
consent to a sale, refinancing or other capital transaction.

(b)

Operating Expenses.  The term "Operating Expenses" shall mean:

(1)

As to the 7000 West Improvements and the 7500 Rialto Improvements, the greater
of (a) the pro-forma expenses of $9.31 per square foot for the 7000 West
Improvements and $8.05 per square foot for the 7500 Rialto Improvements (as
assumed in the Appraisal dated November 27, 2002, prepared by Paul Hornsby for
each of the 7500 Rialto Improvements and the 7000 West Improvements [hereinafter
sometimes referred to as "Each Property"]) allocable to the applicable period,
or (b) those amounts actually incurred and paid with respect to the ownership,
operation, management, leasing and occupancy of the 7000 West Improvements and
the 7500 Rialto Improvements, determined on a cash basis, except as otherwise
specified herein, including, but not limited to, any and all of the following
(but without duplication of any item) (the "Actual Expenses"):

(i)

ad valorem taxes calculated on an accrual basis (and not on the cash basis) of
accounting for the Calendar Quarter; such accrual accounting for ad valorem
taxes shall be based upon taxes actually assessed for the current calendar year,
or if such assessment for the current calendar year has not been made, then
until such assessment has been made (and with any retroactive adjustments for
prior calendar months as may ultimately be needed when the actual assessments
has been made) ad valorem taxes for the Calendar Quarter shall be estimated
based on the last such assessment for Each Property;

(ii)

foreign, U.S., state and local sales, use or other taxes, except for taxes
measured by net income;

(iii)

installments of special assessments or similar charges against Each Property
calculated on an accrual basis;

(iv)

costs of utilities, air conditioning and heating for Each Property to the extent
not directly paid by lessees or tenants;

(v)

maintenance and repair costs for Each Property;

(vi)

management fees provided, however, the amount of such management fees which may
be charged hereunder shall not be less than the sum of four percent (4%) of the
Gross Income attributable to Each Property for each applicable calendar month;

(vii)

all salaries, wages and other benefits to "on-site" employees of Each Property
(excluding all salaries, wages and other benefits of officers and supervisory
personnel, and other general overhead expenses of Each Property and Each
Property's property manager) employed in connection with the leasing,
maintenance and management of Each Property;

(viii)

insurance premiums calculated on an accrual basis (and not on the cash basis) of
accounting for the Calendar Quarter; such accrual accounting for insurance
premiums shall be based upon the insurance premiums for Each Property which was
last billed to the owner of Each Property, adjusted to an annualized premium if
necessary;

(ix)

outside accounting and audit fees and costs and administrative expenses in
connection with the direct operation and management of Each Property; and

(x)

any payments, and any related interest thereon, to lessees or tenants of Each
Property with respect to security deposits or other deposits required to be paid
to tenants but only to the extent any such security deposits and related
interest thereon have been previously included in Gross Income.

Notwithstanding anything to the contrary as being included in the definition of
Operating Expenses, there shall be excluded from Operating Expenses the
following:  (i) depreciation and any other non-cash deduction allowed to the
owner of Each Property for income tax purposes, and (ii) costs incurred for Each
Property to obtain new leases or to extend or renew existing leases; provided,
however, any such costs will be reported to the Bank when incurred in addition
to the Net Operating Income calculations (i.e., leasing commissions, advertising
and promotion costs, costs of work performed and material provided to ready
tenant space in each Property); and (iii) debt service and other fees paid under
the Loan or the loan evidenced by the 7500 Rialto Loan Documents.

Further, in the event the Loan is extended pursuant to either the First Loan
Extension or the Second Loan Extension, at Bank's discretion, the requirement
for the minimum Net Operating Income will be recalculated for the twelve month
period of either the First Loan Extension or the Second Loan Extension based on
then current leasing activity."

13.

Additional Statements and Reports.  A quarterly financial statement on Silicon
Laboratories, a tenant in the Mortgaged Property, shall be provided by Borrower
to Lender each and every calendar quarter, commencing no later than April 30,
2003.

14.

Acknowledgment by Borrower.  Except as otherwise specified herein, the terms and
provisions hereof shall in no manner impair, limit, restrict or otherwise affect
the obligations of Borrower or any Loan Party to Bank, as evidenced by the Loan
Documents.  Borrower hereby acknowledges, agrees and represents that
(i) Borrower is indebted to Bank pursuant to the terms of the Note as modified
hereby; (ii) the liens, security interests and assignments created and evidenced
by the Loan Documents are, respectively, valid and subsisting liens, security
interests and assignments of the respective dignity and priority recited in the
Loan Documents; (iii) there are no claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Loan Documents, and the other
obligations created or evidenced by the Loan Documents; (iv) Borrower has no
claims, offsets, defenses or counterclaims arising from any of Bank's acts or
omissions with respect to the Mortgaged Property, the Loan Documents or Bank's
performance under the Loan Documents or with respect to the Mortgaged Property;
(v) the representations and warranties contained in the Loan Documents are true
and correct representations and warranties of Borrower, as of the date hereof;
and (vi) Bank is not in default and no event has occurred which, with the
passage of time, giving of notice, or both, would constitute a default by Bank
of Bank's obligations under the terms and provisions of the Loan Documents.
 Borrower waives, discharges, and forever releases Bank, Bank's employees,
officers, directors, attorneys, stockholders, and their successors and assigns,
from and of any and all claims, causes of action, allegations or assertions that
Borrower has or may have had at any time up through and including the date of
this Agreement, against any or all of the foregoing, regardless of whether any
such claims, causes of action, allegations or assertions are known to Borrower
or whether any such claims, causes of action, allegations or assertions arose as
 result of Bank's actions or omissions in connection with the Loan Documents, or
any amendments, extensions or modifications thereof, or Bank's administration of
the debt evidenced by the Loan Documents or otherwise, INCLUDING ANY CLAIMS,
CAUSES OF ACTION, ALLEGATIONS OR ASSERTIONS RESULTING FROM BANK'S OWN
NEGLIGENCE, except and to the extent (but only to the extent) caused by Bank's
gross negligence or willful misconduct.

15.

No Waiver of Remedies.  Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Bank by reason of the occurrence or
existence of any fact, circumstance or event constituting a default under the
Note or the other Loan Documents.

16.

Joinder of Guarantor.  Of even date herewith Lantana Office Properties I, L.P.,
a related party of Borrower, has executed and delivered its Guaranty, and by
each Guarantor's execution hereof of its respective Guaranty, each Guarantor
hereby (i) acknowledges and consents to the terms and provisions hereof;
(ii) ratifies and confirms its respective Guaranty, including all interest and
costs of collection, to or for the benefit of Bank; (iii) agrees that its
Guaranty is and shall remain in full force and effect and that the terms and
provisions of its Guaranty cover and pertain to the Loan, Note, Deed of Trust
and other Loan Documents as modified hereby; (iv) acknowledges that there are no
claims or offsets against, or defenses or counterclaims to, the terms and
provisions of its Guaranty or the other obligations created and evidenced by its
Guaranty; (v) certifies that the representations and warranties contained in its
respective Guaranty are true and correct representations and warranties of said
Guarantor as of the date hereof; and (vi) acknowledges that Bank has satisfied
and performed its covenants and obligations under its Guaranty and the other
Loan Documents, and that no action or failure to act by or on behalf of, Bank
has or will give rise to any cause of action or other claim against Bank for
breach of its Guaranty or other Loan Documents or otherwise.

17.

Interest Limitation.  The Note and all Loan Documents are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable usury laws.  If any provision hereof or of any of the other Loan
Documents or the application thereof to any person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, neither the
application of such provision to any other person or circumstance nor the
remainder of the instrument in which such provision is contained shall be
affected thereby and shall be enforced to the greatest extent permitted by law.
 It is expressly stipulated and agreed to be the intent of the holder of the
Note to at all times comply with the usury and other applicable laws now or
hereafter governing the interest payable on the indebtedness evidenced by the
Note.  If the applicable law is ever revised, repealed or judicially interpreted
so as to render usurious any amount called for under the Note or under any of
the other Loan Documents, or contracted for, charged, taken, reserved or
received with respect to the indebtedness evidenced by the Note, or if Bank's
exercise of the option to accelerate the maturity of the Note, or if any
prepayment by Borrower or prepayment agreement results (or would, if complied
with, result) in Borrower having paid, contracted for or been charged for any
interest in excess of that permitted by law, then it is the express intent of
Borrower and Bank that the Note and the other Loan Documents shall be limited to
the extent necessary to prevent such result and all excess amounts theretofore
collected by Bank shall be credited on the principal balance of the Note or, if
fully paid, upon such other Indebtedness as shall then remaining outstanding
(or, if the Note and all other Indebtedness have been paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectable hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder.
 All sums paid, or agreed to be paid, by Borrower for the use, forbearance,
detention, taking, charging, receiving or reserving of the indebtedness of
Borrower to Bank under the Note or arising under or pursuant to the other Loan
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding.  To the extent federal law permits Bank to contract for, charge
or receive a greater amount of interest, Bank will rely on federal law instead
of the Texas Finance Code for the purpose of determining the Maximum Rate.
 Additionally, to the maximum extent permitted by applicable law now or
hereafter in effect, Bank may, at its option and from time to time, implement
any other method of computing the Maximum Rate under the Texas Finance Code or
under other applicable law, by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect.  Notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents, it is
not the intention of Bank to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

18.

Costs and Expenses.  Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all costs and expenses incident to the
preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, recording fees,
title insurance policy or endorsement premiums or other charges of the Title
Company, and reasonable fees and expenses of legal counsel to Bank.

19.

Additional Documentation.  From time to time, Borrower shall execute or procure
and deliver to Bank such other and further documents and instruments evidencing,
securing or pertaining to the Loan or the Loan Documents as shall be reasonably
requested by Bank so as to evidence or effect the terms and provisions hereof.
 Upon Bank's request, Borrower shall cause to be delivered to Bank an opinion of
counsel, satisfactory to Bank as to form, substance and rendering attorney,
opining to (i) the validity and enforceability of this Agreement and the terms
and provisions hereof, and any other agreement executed in connection with the
transaction contemplated hereby; (ii) the authority of Borrower, and any
constituents of Borrower, to execute, deliver and perform its or their
respective obligations under the Loan Documents, as hereby modified; and
(iii) such other matters as reasonably requested by Bank.

20.

Effectiveness of the Loan Documents.  Except as expressly modified by the terms
and provisions hereof, each of the terms and provisions of the Loan Documents
are hereby ratified and shall remain in full force and effect; provided,
however, that any reference in any of the Loan Documents to the Note, the amount
of the Note, any defined terms, or to any of the other Loan Documents shall be
deemed, from and after the date hereof, to refer to the Note, the amount of the
Note, defined terms and to such other Loan Documents, as modified hereby.

21.

Governing Law.  THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.

22.

Time.  Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

23.

Binding Agreement.  This Agreement shall be binding upon the successors and
assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of all or any part of the Mortgaged Property or any of Borrower's rights, titles
or interests in and to the Mortgaged Property or any rights, titles or interests
in and to Borrower, except as expressly authorized in the Loan Documents, or
(ii) confer any right, title, benefit, cause of action or remedy upon any person
or entity not a party hereto, which such party would not or did not otherwise
possess.

24.

Headings.  The section headings hereof are inserted for convenience of reference
only and shall in no way alter, amend, define or be used in the construction or
interpretation of the text of such section.

25.

Construction.  Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

26.

Severability.  If any clause or provision of this Agreement is or should ever be
held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

27.

Counterparts.  To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single instrument.  It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgment of, or on behalf of, each of the
parties hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.

28.

FINAL AGREEMENT.  THIS AGREEMENT, THE LOAN DOCUMENTS AS MODIFIED HEREBY AND THE
OTHER "LOAN AGREEMENTS" (AS SUCH TERM IS DEFINED IN SECTION 26.02(a)(2) OF THE
TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
ORAL AGREEMENTS BETWEEN THE PARTIES.

29.

WAIVER OF RIGHT TO TRIAL BY JURY.  BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE BUT THAT IT MAY BE WAIVED.  EACH PARTY,
AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS
CHOICE, KNOWINGLY AND VOLUNTARILY AND FOR THE MUTUAL BENEFIT OF ALL PARTIES
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE
PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE INDEBTEDNESS.

30.

Release.  Borrower and Bank agree and acknowledge that any request by Borrower
for a release of the Mortgaged Property or the 7500 Rialto Property from the
lien of the Deed of Trust and from the Cross-Default Agreement shall be granted
or denied in Bank's sole discretion.

EXECUTED as of, although not necessarily on, the day and year first above
written.

BANK:

COMERICA BANK-TEXAS,
a state banking association


By:




Name:






Title:








BORROWER:

STRATUS 7000 WEST JOINT VENTURE,
a Texas joint venture

By:

Stratus 7000 West, Ltd.,


a Texas limited partnership,


Joint Venturer



By:

STRS L.L.C.,


a Delaware limited liability company,


Its General Partner



By:

Stratus Properties Inc.,


a Delaware corporation,


Its Sole Member





By:


Name:


Title:





By:



STRS L.L.C.,


a Delaware limited liability company,


Joint Venturer



By:

Stratus Properties Inc.,


a Delaware corporation,


Its Sole Member





By:


Name:


Title:






GUARANTOR:

STRATUS PROPERTIES, INC.,
a Delaware corporation



By:




Name:






Title:








LANTANA OFFICE PROPERTIES I, L.P.,
a Texas limited partnership,
formerly known as 7500 Rialto Boulevard, L.P.

By:



STRS L.L.C.,


a Delaware limited liability company,


its General Partner



By:

Stratus Properties, Inc.,


a Delaware corporation,


its Sole Member





By:


Name:


Title:









STATE OF TEXAS





COUNTY OF DALLAS

 

This instrument was ACKNOWLEDGED before me, on the _____ day of January, 2003,
by ________________________________, the __________________ of COMERICA
BANK-TEXAS, a state banking association, on behalf of said banking association.

[ S E A L ]




Notary Public, State of Texas
My Commission Expires:





_____________________

Printed Name of Notary Public

STATE OF TEXAS





COUNTY OF _________

 

This instrument was ACKNOWLEDGED before me, on the _____ day of January, 2003,
by ____________________________________________________, the
________________________ of STRATUS PROPERTIES, INC., a Delaware corporation,
the Sole Member of STRS L.L.C., a Delaware limited liability company, the
General Partner of STRATUS 7000 WEST, LTD., a Texas limited partnership, a Joint
Venturer of STRATUS 7000 WEST JOINT VENTURE, a Texas joint venture, on behalf of
each of said entities.

[ S E A L ]




Notary Public, State of Texas
My Commission Expires:





_____________________

Printed Name of Notary Public

STATE OF TEXAS





COUNTY OF _________

 

This instrument was ACKNOWLEDGED before me, on the _____ day of January, 2003,
by ____________________________________________________, the
________________________ of STRATUS PROPERTIES, INC., a Delaware corporation,
the Sole Member of STRS L.L.C., a Delaware limited liability company, a Joint
Venturer of STRATUS 7000 WEST JOINT VENTURE, a Texas joint venture, on behalf of
each of said entities.

[ S E A L ]




Notary Public, State of Texas
My Commission Expires:





_____________________

Printed Name of Notary Public

STATE OF TEXAS

§


§
COUNTY OF _________

§

This instrument was ACKNOWLEDGED before me, on the _____ day of January, 2003,
by ____________________________________________________, the
________________________ of STRATUS PROPERTIES, INC., a Delaware corporation, on
behalf of said corporation.

[ S E A L ]




Notary Public, State of Texas
My Commission Expires:





_____________________

Printed Name of Notary Public

STATE OF TEXAS

§


§
COUNTY OF _________

§

This instrument was ACKNOWLEDGED before me, on the _____ day of January, 2003,
by ____________________________________________________, the
________________________ of STRATUS PROPERTIES, INC., a Delaware corporation,
the Sole Member of STRS L.L.C., a Delaware limited liability company, the
General Partner of LANTANA OFFICE PROPERTIES I, L.P., a Texas limited
partnership (formerly known as 7500 Rialto Boulevard, L.P.), on behalf of each
of said entities.

[ S E A L ]




Notary Public, State of Texas
My Commission Expires:





_____________________

Printed Name of Notary Public

Exhibit List

Exhibit A - Legal Description – 7000 West Property
Exhibit B – Legal Description – 7500 Rialto Property




C:\NrPortbl\ABLib1\CHILDSY\163176_2.DOC











Comerica Bank-Texas

FOURTH MODIFICATION AGREEMENT  - Page #

[Stratus 7000 West Joint Venture]





